        Case 1:10-cv-01182-RCL Document 445 Filed 08/01/19 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                              )
 WYE OAK TECHNOLOGY, INC.                     )
                                              )
                Plaintiff                     )
                                              )
                v.                            )       Civil No. 10-cv-1182 (RCL)
                                              )
 REPUBLIC OF IRAQ, et al.,                    )
                                              )
                Defendants.                   )
                                              )

  DEFENDANTS’ REPUBLIC OF IRAQ AND MINISTRY OF DEFENSE RESPONSE
  AND OPPOSITION TO PLAINTIFF’S PLAINTIFF’S MOTION TO REOPEN THE
             RECORD AND FOR RELATED RELIEF [ECF #438]

       COME NOW Defendants Republic of Iraq (“Iraq”) and Ministry of Defense (“MoD”)

(collectively, “Defendants”) in response to Plaintiff’s Motion to re-open the record and in

opposition to the Court granting Wye Oak any of the relief sought by Wye Oak in the instant

motion [ECF #438] (the “Opposition”)

       This Opposition consists of the following papers, which are incorporated by reference as

though fully set out herein:

       Exhibit A:

       Defendants’ Response to Plaintiff’s Proposed Supplemental Findings of Fact and

       Conclusions of Law

       Exhibit B:

       Certificate of Authenticity of Raad Khalil Ghajy

       Note: Defendants counsel is informed that Mr. Ghajy has signed the certificate, but

       because of communications difficulties from Iraq, transmittal of the signed certificate has




                                                  1
        Case 1:10-cv-01182-RCL Document 445 Filed 08/01/19 Page 2 of 13



       been delayed. Defendants, through counsel, will submit the signed declaration upon

       receipt.

       Exhibit C:

       Declaration of Ali Talib

       Exhibit D:

       Declaration of Raad Khalil Ghajy

       Exhibit E

       Second Declaration of Raad Khalil Ghajy.

       Note: Defendants counsel is informed that Mr. Ghajy has signed the declaration, but

       because of communications difficulties from Iraq, transmittal of the signed declaration

       has been delayed. Defendants, through counsel, will submit the signed declaration upon

       receipt.

       Exhibit F

       Certificate of Translation. The certificate will be filed forthwith upon being provided by

       the translator tomorrow.

REQUEST FOR ADDITION OF EVIDENCE TO THE TRIAL RECORD

       Defendants do not oppose the Court re-opening the record, subject, however to the

principle and rule of completeness. Plaintiff has moved the summary of Case No. 34/C/2011

into evidence. However, the summary, standing on its own, is incomplete and misleading –

particularly for the purposes of the Court deciding Plaintiff’s motion.

       Defendants have submitted to the Court documents concerning Case No. 34/C/2011 that

are necessary to complete the record. See ECF #441-1, #441-2, #443-1 and #443-2. Defendants




                                                 2
        Case 1:10-cv-01182-RCL Document 445 Filed 08/01/19 Page 3 of 13



have provided as part of this Opposition a Certificate of Authenticity that serves to authenticate

each such document. Each such document is admissible under the doctrine of completeness.

       According, Defendants respectfully request the Court, as part of re-opening the record, to

admit each such document into evidence.

I.     INTRODUCTION

       Wye Oak’s contentions upon which it premises its claims for the extraordinary relief of

over a billion dollars sought in the motion are stunning – not just for Wye Oak’s overreach to

justify the amount now being sought from the Defendants, but also for the inflammatory and

overheated rhetoric as to Defendants’ purported participation in acts of fraud, coverup, and even

murder, which, in light of the evidence now at hand, turn out to be massively in error.

       Based solely on the Iraqi Integrity Commission half page summary of Case No.

34/C/2011 (the case in which former MoD official Ziad Cattan and others were charged and

convicted in absentia), Wye Oak has inferred and argued as fact things that never existed:

       >>That the reputed “heist of the century” – theft of hundreds of millions of dollars from

MoD mainly by then-MoD officials taking bribes and receiving kickbacks – infected MoD’s

dealings with Wye Oak and was the cause of: (1) MoD requiring a bank guaranty before MoD

would make any payment of the Three Wye Oak Invoices in advance of work being completed;

(2) Raymond Zayna and GIG having a rule in paying those invoices; and (3) former MoD

officials acting in their own self interest – and not in MoD’s interests – to “defraud” Wye Oak of

MoD direct advance payments, without Wye Oak providing MoD with any measure of security.

       >>That, solely based on the half page summary, it must be true that the charges brought

and the in absentia convictions in Case No. 34/C/2011 conclusively prove that the structure of




                                                 3
         Case 1:10-cv-01182-RCL Document 445 Filed 08/01/19 Page 4 of 13



the payment transaction – namely, payment made to Raymond Zayna of GIG instead of directly

to Wye Oak – was itself corrupt.

        >>That for 10 years, Defendants and their counsel lied to the Court about, inter alia, Wye

Oak’s “corruption” suspicions and allusions of conspiracies, bribes and kickback having no

merit, and, again, based solely upon the summary, that Case No. 34/C/2011 stands as proof of

those lies.

        >>That in light of these inferences about what never existed, the Court can be persuaded

to ignore or override well settled Iraqi law embodied in the Iraqi Civil Code concerning awards

of interest, as well as awards of “complementary damages” under Civil Code Article 173(2), to

enter a windfall judgment of interest, beginning in the millions of dollars and climbing super-

stratospherically to over $1 billion, which is absolutely prohibited by the applicable Articles of

the Iraqi Civil Code.

        The evidence concerning the scope and legal effects of Case No. 34/C/2011 is in. See

ECF #441-1, #441-2, #443-1, #443-2. The evidence consists of the contemporaneous (circa

2005-2006) written investigative reports of highly-skilled and independent Iraqi investigative

agencies, including an investigative auditing team from outside MoD, the MoD Inspector

General, the Iraqi Integrity Commission as well as evidence taken by an Iraqi investigative

criminal court.

        That evidence conclusively establishes that Wye Oak’s claims and allegations are

        devoid of any merit. There is none of the “corruption” alleged and argued by Wye

        Oak.

        Instead, the charges and convictions in absentia of violating Article 340 of the Iraqi Penal

        Code were brought solely because the former MoD officials:



                                                 4
Case 1:10-cv-01182-RCL Document 445 Filed 08/01/19 Page 5 of 13



A.     Did not obtain detailed written descriptions of the work covered by the Three

       Wye Oak Invoices as required by then-applicable Iraqi public procurement

       regulations.

       This is exactly the type of documentation that MoD required from Wye Oak at the

       December 5, 2004 meeting as a condition to MoD approving the work to be

       performed and signing off on money to be paid from GIG to Wye Oak out of the

       $24.7 million advance payment.

       And, this is exactly the documentation that Wye Oak never delivered to MoD

       through GIG.

B.     Did not obtain a required technical report as to the completed work, and then did

       not formally accept the work in a manner that created a paper trail that the work

       had been completed. Thus, from an audit perspective, MoD could not prove that

       it received the benefit of work that MoD contractedfor.

See Second Declaration of Raad Khalil Ghajy (Exhibit E to this opposition). yy, and the

evidence set forth therein.

C.     In Case No. 34/C/2011: None of the former MoD officials were charged with or

       convicted in absentia of any other misconduct; and neither GIG nor Raymond

       Zayna were charged with any misconduct. A finding was made that the Iraqi

       Stamp Act duties of 2/1000 of the value of the CFA should have been, but were

       not, paid by GIG as to the CFA and the recommendation was made that MoD

       initiate a civil lawsuit against GIG to recover that amount. No other allegations

       were made against GIG. Id.. and the evidence set forth therein.




                                        5
Case 1:10-cv-01182-RCL Document 445 Filed 08/01/19 Page 6 of 13



D.   The investigative reports evidence that, consistent with the CFA, GIG provided a

     bank guaranty to MoD from Mawarid Bank. [ECF 441-1 (Arabic)] at p.xx; [ECF

     #443-1 (English translation] at p.xx.

E.   The investigative reports also evidence that the work to rehabilitate the armored

     vehicles involving GIG continued until the end of 2005 – more than a year after

     Wye Oak withdrew its American workforce and subcontractors from Iraq and

     long after then-Army Captain Kevin Neal (who claimed at trial to be the one

     supervising the work for Wye Oak) had departed Iraq. See [ECF 441-1 (Arabic)]

     at p.xx; [ECF #443-1 (English translation] at p.xx.

F.   Thus, the evidentiary record of Case No. 34/C/2011 controverts Wye Oak’s

     allegation that Ziad Cattan was “criminally convicted for entering into the CFA

     and paying $24.7 million to Raymond Zayna”. There is no such evidence in the

     record of Case No. 34/C/2011. Furthermore, the structure of the transaction –

     whereby MoD received a bank guaranty from Raymond Zayna/GIG – was

     expressly recognized by the investigative authorities as required when MoD made

     advance payments to a contractor. See [ECF 441-1 (Arabic)] at p.xx; [ECF #443-

     1 (English translation] at p.xx.

     Additionally, as a matter of Iraqi law, charges and convictions in absentia – by

     virtue of occurring without an adversarial process – cannot be used in any

     proceeding as proof of any fact. See Ghajy Second. Also, a conviction in

     absentia is vacated as soon as the charged person appears before the court, in

     favor of starting from the beginning and then proceeding throughout in an

     adversarial context. Id.. Finally, the charges against Ziad Cattan in Case No.



                                        6
Case 1:10-cv-01182-RCL Document 445 Filed 08/01/19 Page 7 of 13



      34/C/2011 were dismissed (see ECF #441-2; ECF #443-2), although for the time

      being (until Bruska Shaways and Dr. Sawsan Jassim surrender) the charges

      against each of them persist because they remain in absentia. For these reasons,

      Case No. 34/C/2011 cannot be used by Wye Oak or by this Court as proof of any

      fact whatsoever.

G.    There has been no concealment. There is no support whatsoever for Wye Oak’s

      outrageous accusation that case No. 34/C/2011 was previously provided to

      Defendants’ counsel during the discovery process and then withheld from Wye

      Oak and the Court. See Talib Declaration (Exhibit xx to this Opposition); see also

      Ghajy Declaration (Exhibit D to this Opposition).

      Wye Oak’s theory for concealment is that Defendants actively attempted to

      conceal Case No. 34/C/2011 and the evidentiary documents therein because the

      disclosure of those documents in this lawsuit would benefit Wye Oak more than

      Defendants.

      That theory is belied by the evidence in the documents themselves, which is

      consistent with and supportive of Defendants’ defense case-in-chief, and either

      neutral to negative to Wye Oak. See points immediately above. Thus, no purpose

      would be served by Defendants concealing Case No. 34/C/2011 and its

      documents.

Wye Oak’s Iraqi Legal Expert Interpretation and Application of Iraqi Law is
Clearly Erroneous, and, if Adopted, Would Violate the Iraqi Civil Code’s
Restrictions on the Power of a Court to Depart from Civil Code Mandates
Concerning:
(1)    The Date on Which Pre-judgment Interest Begins to Run (which is the date
       of filing the lawsuit stating a claim in an amount certain on which
       prejudgment interest would be permitted to be awarded);



                                       7
Case 1:10-cv-01182-RCL Document 445 Filed 08/01/19 Page 8 of 13



(2)    The claims on which the Civil Code empowers a court (including this Court)
       to award pre-judgment interest;
(3)    The maximum rate of interest (5%) and the prohibition against a court
       awarding any interest on interest (compound interest);
(4)    The effect of the complementary damages provision of Civil Code Article
       173(2) as empowering any court to depart from any of the foregoing Civil
       Code mandates and restrictions on the power of a court to award interest
       (Article 173(2) has never had any such effect, and there is no case or
       authority that proves otherwise); and
(5)    The prerequisites that must be met before a court may award
       complementary damages on any claim – namely, the showing of an
       undisputed debt that was not paid by the debtor out of bad faith.

For the reasons set forth in the legal materials provided as part of the Second Ghajy

Declaration, Mr. Chibli Mallat is wrong in his damages analysis. Mr. Mallat is arguing,

in effect, that this Court should act legislatively to alter the very well-settled substance of

the Civil Code Articles that limit the power of courts to award interest under Iraqi law.

Specifically, Mr. Chibli claims that the purported “fraud” toward Wye Oak related to the

events charged in Case No. 34/C/2011 (which did not harm Wye Oak), coupled with the

alleged concealment of Case No. 34/C/2011, empower the Court to award

“complementary damages” in an amount equivalent to: (1) interest at a rate of more than

17% per annum (as claimed in the Gale Report) – far in excess of the 5% maximum rate

allowed by the Civil Code; plus (2) interest running from the date of the purported breach

(30 October 2004) – contrary to the Civil Code mandate that interest is capped at 5% in

this circumstance, and then only when the claim on which interest is to accrue is

established as an amount certain by the date the lawsuit is filed; and (3) interest-upon-

interest (compounded interest) in violation of the Civil Code’s proscription of a court’s

power to make any such award. See Ghajy Second Declaration (Exhibit 1 to this

Oppositon).




                                           8
Case 1:10-cv-01182-RCL Document 445 Filed 08/01/19 Page 9 of 13



The effect of all of these errors is to boost Wye Oak’s interest “entitlement” into the

stratosphere of more than $1 billion. Whereas, Wye Oak’s maximum allowable interest

claim under proper application of all Civil Code Articles is no more than 5 percent per

year on the claimed sum of $5.17 million on the Three Wye Oak Inovices. See Ghajy

Second Declaration.

For the reasons stated above, and in Defendants’ opposition to Wye Oak’s spoliation
sanctions motion, no “specific action” is needed to render full justice on the merits.”
The Court should decide this case on the merits, and on the record. There has been
no conduct on the part of Defendants that merits any of the extraordinary relief
sought by Wye Oak. Nor does Defendants’ conduct challenged by Wye Oak merit
adverse application of any Bancec factors.

Defendants refer the court to the declarations of Ali Talib and the first Ghajy Declaration.

There has been no concealment, no willful violations of any discovery obligations, and

no other misconduct that would merit the Court imposing any sanctions or penalty under

Rule 37 or the inherent powers of the Court. Id.


For the reasons stated in Defendants’ Proposed Findings of Fact and Conclusions of
Law, BSA Paragraph 15 does not accord to Wye Oak any entitlement to attorneys
fees. Moreover, in denying Wye Oak’s motion for leave to file a Second Amended
Complaint, the Court expressly stated that the Court would reserve the question of
attorneys fees until after the Court enters the trial verdict.


The evidence in Case No. 34/C/2011 clearly establishes that Wye Oak has no claim
against MoD for any commissions or any other amount of money attributable to the
reported $4 million tank rehabilitation contract referenced in the Integrity
Commission’s summary. Wye Oak presumed that GIG was paid the $4 million. In
fact, as the Case No. 34/C/2011 evidence establishes, the monies were paid to
Defense Solutions to rehabilitate tanks in Hungary that had been donated to MoD
by the Hungarian government.

See Ghajy Second Declaration and evidence cited therein.

Moreover, Wye Oak knew about the Hungarian tank transaction contemporaneously (in

2005 when Captain Neal wrote to Wye Oak about the transaction and unsuccessfully

                                          9
       Case 1:10-cv-01182-RCL Document 445 Filed 08/01/19 Page 10 of 13



       attempted to interject Wye Oak into the middle of the negotiations. Wye Oak thereafter

       did not make any claim in the Complaint or Amended Complaint that MoD breached the

       BSA’s exclusivity provision by accepting the donated Hungarian tanks and contracting

       for their rehabilitation. The DC statute of limitations for breach of contract claims has

       run on this claim (i.e., 3 years from date that a party either knew or ought to have known

       of a breach time for that claim).

       The Court should not make any referral to the U.S. Attorneys Office

       Wye Oak’s premise for the Court making a referral to the U.S. Attorneys Office is that

       MoD has been complicit in a cover-up, including, according to Wye Oak, covering up the

       possible involvement of former MoD officials in the murders of Dale Stoffel and Joe

       Wempel.

       No credible evidence exists to support any conclusion or belief that MoD is engaging in

       any coverup, or that MoD was involved in those murders.

II.    CONCLUSION

       For the reasons stated above, Defendants respectfully urge the Court to find that the

instant Wye Oak motion is without merit and to deny the motion and all of the requested relief

accordingly.

August 1, 2019                               Respectfully submitted,

MILLS LAW GROUP LLP                          By:    /s/ Jonathan Mook
By: /s/ Timothy B. Mills                     Bernard J. DiMuro (D.C. Bar No. 393020)
Timothy B. Mills                             Stacey Rose Harris (D.C. Bar No. 486358)
D.C. Bar No. 425209                          Jonathan R. Mook (D.C. Bar No. 929406)
910 17th Street, N.W.                        DiMuroGinsberg, P.C.
Washington, DC 20006                         1101 King Street, Suite 610
Telephone: (202) 457-8090                    Alexandria, VA 22314
Fax: (202) 478-5081                          703-684-4333
TimothyBMills@aol.com                        703-548-3181 (Fax)
Lead Counsel for Defendant                   bdimuro@dimuro.com

                                                10
       Case 1:10-cv-01182-RCL Document 445 Filed 08/01/19 Page 11 of 13



Ministry of Defense of the Republic of Iraq sharris@dimuro.com
                                            jmook@dimuro.com
                                            Co-Lead Counsel for Defendants
                                            Republic of Iraq and Ministry of Defense




                                              11
       Case 1:10-cv-01182-RCL Document 445 Filed 08/01/19 Page 12 of 13



                                    CERTIFICATE OF SERVICE

        I certify that on this, the 1st day of August 2019, I electronically filed the foregoing
pleading with the Clerk of Court using the ECF filing system, which will transmit a Notice of
Filing to the following ECF registrant counsel for the parties.

John H. Quinn Jr.                                 Robert J. Pavich, Pro Hac Vice
jhq@qrglawfirm.com                                John J. Pavich, Pro Hac Vice
Quinn, Racusin & Gazzola Chartered                Jeff Leon, Pro Hac Vice
888 17th Street N.W., Suite 640                   PAVICH LAW GROUP, P.C.
P.O. Box 65778                                    20 S. Clark Street
Washington , D.C. 20006-3325                      Suite 700
Telephone: (202) 842-9300                         Chicago, IL 6063
Facsimile: (202) 682-0148                         Telephone: (312) 782-8500
Counsel for Plaintiff                             Facsimile: (312) 853-2187
                                                  rpavich@pavichlawgroup.com
                                                  jpavich@pavichlawgroup.com
                                                  Co-Counsel for Plaintiff
Charles Allen Foster                              Eric C. Rowe
Erik Bolog                                        Adrian Sneed
Whiteford Taylor & Preston LLP                    Whiteford Taylor & Preston LLP
1800 M Street, N.W.                               1800 M Street, N.W.
Suite 450N                                        Suite 450N
Washington, D.C. 20036                            Washington, D.C. 20036
Telephone: (202) 689-3153                         (202) 659-6787
Facsimile: (202) 331-0573                         Fax: (202) 689-3164
Email: cafoster@wtplaw.com                        Email: erowe@wtplaw.com
Counsel for Plaintiff                             Counsel for Plaintiff

SCHERTLER & ONORATO, LLP
David H. Dickieson (DC Bar #321778)
David Schertler (Bar #367203)
Schertler & Onorato, LLP
901 New York Avenue, NW Suite 500 West
Washington, DC 20001
Telephone: 202-628-4199
Facsimile: 202-628-4177
EMAIL: ddickieson@schertlerlaw.com
dschertler@schertlerlaw.com
Counsel for Mills Law Group LLP and Attorney
Timothy Mills


                                                             /s/ Timothy B. Mills



                                                12
Case 1:10-cv-01182-RCL Document 445 Filed 08/01/19 Page 13 of 13




                               13
